


110 HRES 821 IH: Condemning Communist China’s

U.S. House of Representatives
2007-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 821
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2007
			Mr. McCotter (for
			 himself, Mr. Rohrabacher,
			 Ms. Bordallo,
			 Mr. Kuhl of New York,
			 Mr. Stearns, and
			 Mr. Lincoln Diaz-Balart of Florida)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning Communist China’s
		  discrimination, harassment, imprisonment, torture, and execution of its
		  prisoners of conscience.
	
	
		Whereas according to the United States Commission on
			 International Religious Freedom’s (USCIRF) 2007 Annual Report,
			 All religious groups in China face some restrictions, monitoring, and
			 surveillance, … and religious freedom conditions deteriorated for communities
			 not affiliated with one of the 7 government-approved religious organizations, …
			 and those closely associated with ethnic minority groups. Religious communities
			 particularly targeted include … underground Roman Catholics,
			 house church Protestants, and various spiritual movements such
			 as Falun Gong;
		Whereas according to the USCIRF 2007 Annual Report, in
			 Communist China, There continue to be reports that prominent religious
			 leaders and laypersons alike are confined, tortured,
			 disappeared, imprisoned, or subjected to other forms of ill
			 treatment on account of their religion or belief;
		Whereas according the United States
			 Congressional-Executive Commission on China’s 2007 Annual Report, The
			 Commission noted a more visible trend in harassment and repression of
			 unregistered Protestants for alleged cult involvement starting in
			 mid-2006 … and an increase in harassment against unregistered
			 Catholics starting in 2004 and an increase in pressure on registered clerics
			 beginning in 2005;
		Whereas according to the United States Department of
			 State’s 2006 Country Report on Human Rights practices in China,
			 Government officials continued to deny holding any political prisoners,
			 asserting that authorities detained persons not for their political or
			 religious views, but because they violated the law; however, the authorities
			 continued to confine citizens for reasons related to politics and
			 religion;
		Whereas according to Chapter II Article 36 of the
			 constitution of Communist China, No state organ, public organization or
			 individual may compel citizens to believe in, or not to believe in, any
			 religion; nor may they discriminate against citizens who believe in, or do not
			 believe in, any religion;
		Whereas according to Article 18 of the Universal
			 Declaration of Human Rights, Everyone has the right to freedom of
			 thought, conscience and religion; this right includes freedom to change his
			 religion or belief, and freedom, either alone or in community with others and
			 in public or private, to manifest his religion or belief in teaching, practice,
			 worship and observance;
		Whereas Communist China is an original party to the
			 Universal Declaration of Human Rights;
		Whereas according to Human Rights Watch’s 2007 World
			 Report, Communist Chinese authorities arrested … as many as 1,958
			 [protestant Christians] in a one-year period ending in June 2006—for attending
			 training sessions and Bible study meetings in unregistered
			 venues …;
		Whereas according to Amnesty International’s 2007 Annual
			 Report on China, Thousands of members of underground protestant
			 house churches and unofficial Catholic churches were detained,
			 many of whom were ill-treated or tortured in detention;
		Whereas on May 27, 2001, Christian journalist Li Ying was
			 arrested by the Communist Chinese authorities for her involvement in publishing
			 an “underground” Christian church magazine, and she is presently serving a
			 15-year prison sentence in Communist China’s Wuhan Female Prison in Hubei
			 Province;
		Whereas on August 20, 2001, Sun Minghua was arrested by
			 Communist Chinese authorities for her leadership position in the South China
			 Church, and she is presently serving a 13-year prison sentence in Communist
			 China's Wuhan Female Prison in Hubei Province;
		Whereas on June 17, 2004, Jiang Zongxiu was arrested, in
			 Guizhou Provence, by Communist Chinese authorities for distributing Christian
			 literature and died the following day, June 18, 2004, after being beaten to
			 death while in the custody of Communist Chinese authorities;
		Whereas on December 1, 2004, Pastor Zhang Rongliang was
			 arrested in Xuzahi village by Communist Chinese authorities and sentenced to
			 seven and one-half years in prison at the Third Detention Center in Zhengzhou
			 City, Hennan Provence. Previously, Pastor Rongliang served a combined 12 years
			 in Communist Chinese prisons where he has been tortured with electrical
			 shocks;
		Whereas on September 9, 2007, underground
			 Bishop Han Dingxiang of the Diocese of Yong Nian died in a Communist Chinese
			 prison after being detained for nearly eight years. During his life, Bishop
			 Dingxiang was arrested 11 times and spent roughly 35 years in either labor
			 camps, prisons, or under house arrest;
		Whereas on September 22, 2007, Chinese human rights lawyer
			 Gao Zhisheng was secretly taken from his home after sending an open letter to
			 the United States Congress recounting Communist China’s elimination of over
			 3,000 Falun Gong practitioners over the past eight years;
		Whereas on October 1, 2007, Hua Huiqi was placed under
			 house arrest in Beijing by Communist Chinese authorities for his role as a
			 pastor of an underground house church. Subsequently, on October
			 17, 2007, Hua Huiqi was beaten by Communist Chinese authorities because he
			 would not reveal names of other “underground” Christians. Presently, Communist
			 Chinese authorities have imprisoned Hua Huiqi’s 76-year-old mother, Shuang
			 Shuying;
		Whereas according to the Cardinal Kung Foundation, Bishop
			 Lin Xili, Bishop Shi Enxiang, Bishop Su Zhimin, and Bishop Yao Liang are being
			 held in secret locations by the Communist Chinese government; and
		Whereas according to the Cardinal Kung Foundation, Father
			 Huo Junlong, Father Liu Deli, Father Lu Genjun, Father Ma Shunbao, and Father
			 Ma Wuyong are presently detained in Communist Chinese prisons and Father Guo
			 Ergrang, Father Yen Shuangxi, and Father Zhang Zhenquian are also detained and
			 locked in small cages for roughly ten hours per day by the Communist Chinese
			 government: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns Communist China’s discrimination,
			 harassment, imprisonment, torture, and execution of its prisoners of
			 conscience;
			(2)calls upon Communist China to
			 immediately—
				(A)cease harassment and discrimination against
			 all unregistered religious organizations and individual religious
			 practitioners; and
				(B)release its prisoners of conscience;
				(3)calls upon Communist China to publicly
			 release information about—
				(A)the number of prisoners of conscience
			 presently detained in Communist China (including Communist China’s Laogai
			 prison camp system);
				(B)the extent of Communist China’s organ
			 harvesting among its prisoners of conscience; and
				(C)the number of prisoners of conscience
			 executed in Communist China (including Communist China’s Laogai prison camp
			 system);
				(4)expresses sympathy and condolences to the
			 families of prisoners of conscience who have been imprisoned, tortured, and
			 murdered by the Communist Chinese government;
			(5)calls upon Communist China to allow the
			 USCIRF or international humanitarian organizations unrestricted access to
			 current and former prisoners of conscience held in Communist China’s jails,
			 prison, administrative detention centers, and Laogai prison camp system;
			 and
			(6)urges the administration to raise the issue
			 of Communist China’s prisoners of conscience in high-level diplomatic meetings
			 with Communist Chinese officials.
			
